PER CURIAM.
The defendants appeal from a judgment in a boundary line dispute in which the trial court rejected the defendants’ claim of title through adverse possession of the disputed property. Although the evidentiary support of the defendants’ adverse possession claim is quite compelling, the trial court’s judgment to the contrary is not without some support in the evidence; therefore, the judgment is affirmed.
We note, however, that the defendants argue as additional error the failure of the trial court to specify the precise “ground” location of the true boundary line between the parties. Because it is apparent that the trial court’s failure to specify it was based on its determination that the north-south line that forms the east side of the NW ¼ of the NW Vi of S6, T2, R25, constituted the true boundary, and because the evidence did not focus on any disagreement with respect to the location of that lk-lk section line, we find no ground for reversal. In so holding, however, we do not foreclose the right of either party to further petition *1240the trial court to appoint a qualified surveyor to judicially determine and fix the true boundary line between the parties, or for other appropriate relief in the event the parties can not otherwise resolve this issue. See Tidwell v. Strickler, 457 So.2d 365 (Ala.1984).
AFFIRMED.
HORNSBY, C.J., and JONES, SHORES, ADAMS, HOUSTON and KENNEDY, JJ., concur.